PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/844,049
Filing Date: 9 Apr 2020
Appellant(s): BRIGGS et al.



__________________
Brij Agarwal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The 35 U.S.C. 112(b) rejections of claims 6-9 are withdrawn for the purposes of appeal. The errors in claims 6 and 7 appear to be typographical and/or spelling errors. On page 6 of the 1/13/2022 Brief, Appellant expresses willingness to make the amendments suggested by Examiner on page 4 of the 7/15/2021 Non-Final Rejection, which would be acceptable should the application be otherwise in condition for allowance.
(2) Response to Argument
The 35 U.S.C. 102(a)(1) Rejection of claims 10-12 as being anticipated by Briggs (20150272248)
	Claim 10:
	Appellant argues Briggs does not disclose detecting a falling event when either or both of the acceleration and angular velocity exceed predetermined values (Brief page 7).

	Appellant argues Briggs determines the acceleration and angular velocity of a mass rather than a person (Brief page 7).
Briggs’ sensor 76 detects a velocity and/ or acceleration of the mass 70 and/ or the support element 74 (para. 0044) and the movement of mass 70 is determined by movement of the user 10 (para. 0045). Therefore, determining acceleration and angular velocity of the mass 70 is also determining acceleration and angular velocity of the user 10, and the user 10 is a person as shown in figure 2.
	Applicant argues the control apparatus “being structured and configured to perform operations” (claim 10) is not a functional recitation (Brief page 8).
	MPEP 2173.05(g) states, “A claim term is functional when it recites a feature "by what it does rather than by what it is."” Claim 10 recites the control apparatus “being structured and configured to perform operations,” “determining,” “making a 
	Claim 11:
	Appellant argues Briggs does not disclose generating a trigger signal when the acceleration or angular velocity exceeds a predetermined value (pages 8-9).
	Briggs is both capable of generating and intended to generate a trigger signal when the acceleration or angular velocity exceeds a predetermined value (see at least para. 0045 and 0046). Briggs has all of the claimed structure, and is therefore capable of generating the trigger signal when the acceleration and/ angular velocity exceed the claimed predetermined value.
	Claim 12:
	Appellant does not separately argue the rejection of claim 12 (page 9).

The 35 U.S.C. 103 Rejection of claims 1-3 as being unpatentable over Briggs (20150272248) in view of Balbien et al. (20150101112) 
	Claim 1:
	Appellant argues Balbien does not teach a portion of a medical history of a person because Balbien’s teaching of current medical status is not the same as medical history (Brief pages 9-10).
	Balbien para. 0047 teaches:
“The system also includes a biomedical monitoring alert, such that during the fall, the information of the biomedical monitor vitals can be sent to a nurse or to a medical alert center 5-9. This will enable the medical alert center to monitor the 

In this case, the fall and the user’s biomedical information “during the fall” are the user’s medical history. The medical alert center monitoring the health status of the user is the current medical information, and the medical alert center compares the current medical information to the medical history, where the medical history is the medical information during the falling event.
	Appellant argues the combination of Briggs and Balbien relies on improper hindsight reasoning (Brief pages 10-11).
	Briggs and Balbien in combination disclose all of the claimed features. Briggs is drawn to a belt that senses a falling event and deploys airbags, and Balbien is also drawn to a belt that senses a falling event and deploys airbags, and Balbien further teaches wirelessly communicating an emergency signal including at least a portion of a medical history. The combination would be within the level of ordinary skill in the art and does not include knowledge gleaned only from applicant’s disclosure, and so is a proper combination.
	Claims 2 and 3:
	Appellant does not separately argue the rejections of claims 2 and 3 (Brief page 11).

	The 35 U.S.C. 103 Rejection of claim 4 as being unpatentable over Briggs (US 2015/0272248) in view of Balbien et al. (US 20150101112 A1) as applied to claim 2 above, and further in view of Beckett (US 20140111339 A1)
Claim 4:
Appellant argues the narrative report is not a functional recitation (Brief page 11-12) and that Beckett’s timestamp data and location detector are not a sufficient teaching of a narrative report (Brief page 12).
Appellant argues Beckett’s data communication is not a narrative report, with emphasis on “narrative,” but does not explain how it would be improper to consider the timestamp data and location detector a narrative report. Claim 4 defines a narrative report as a location, date, and time of the falling event. Beckett para. 0023 teaches a “location detector” and GPS, which one of ordinary skill would understand to communicate a location. Beckett para. 0011 teaches “timestamp data”, which one of ordinary skill would understand to communicate a date and time. Therefore, to the degree claimed, Beckett discloses a narrative report.
	The 35 U.S.C. 103 Rejection of claim 6 as being unpatentable over
Briggs (US 2015/0272248) in view of Balbien et al. (US 20150101112 A1) as applied to claim 1 above, and further in view of Warden (US 20060288464 A1)

Claim 6:
Appellant does not separately argue the rejection of claim 6 (Brief page 13).

	The 35 U.S.C. 103 Rejection of claims 7-9 as being unpatentable over
Briggs (US 2015/0272248) in view of Warden (US 20060288464 A1)
Claims 7-9:
Appellant makes the same two arguments for all of claims 7, 8, and 9, and so the arguments are addressed together below.
Appellant argues Warden does not teach resisting the overwriting of a portion of the storage and that the combination of Briggs and Warden relies on improper hindsight reasoning (Brief pages 13-14 for claim 7, pages 15-16 for claim 8, and page 16 for claim 9).
Briggs para. 0045 discloses distinguishing between two different types of information, a falling event and a false alarm, where false alarms are meant to be ignored. One of ordinary skill would understand that because false alarms are ignored, false alarms are the unimportant data and falling events are the important data.
Warden para. 0018 teaches a data storage module for storing data from a falling event. With storage being limited, one of ordinary skill would recognize the advantages of being able to overwrite unimportant data such as false alarms while resisting overwriting of important data such as falling events, so that unimportant data does not take up all of the storage. Therefore, the ability to overwrite false alarms and resist overwriting falling events would be obvious to one of ordinary skill and does not require knowledge gleaned only from applicant’s disclosure.
Appellant argues that the recitation of the control apparatus being structured and configured to perform operations is not functional (Brief page 14-15 for claim 7, page 16 for claim 8, and page 17 for claim 9, respectively).
MPEP 2173.05(g) states, “A claim term is functional when it recites a feature "by what it does rather than by what it is."” Claims 7-9 recite the control apparatus “being structured and configured to perform operations,” “periodically storing,” “resisting the overwriting,” and “permitting overwriting,” all of which are “what it does” as opposed to 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SALLY HADEN/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732      

                                                                                                                                                                                                 /J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.